Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 6, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                           Mary Beth Kelly,
  141920                                                                                                               Justices




  LONNER MELTON,

                 Plaintiff-Appellant,

  v                                                                  SC: 141920
                                                                     CoA: 297601
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of October 19, 2010, the Clerk of the Court is
  hereby directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 6, 2011                     _________________________________________
           jam                                                                  Clerk